     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 1 of 25
                                                                           1

1                   IN THE UNITED STATES DISTRICT COURT
2                        FOR THE DISTRICT OF OREGON
3    PROJECT VERITAS and PROJECT   )
     VERITAS ACTION FUND,          )
4                                  )
               Plaintiffs,         ) Case No. 3:20-cv-01435-MO
5                                  )
         v.                        )
6                                  )
     MICHAEL SCHMIDT, in his       ) October 7, 2020
7    official capacity as Multnomah)
     County District Attorney, and )
8    ELLEN ROSENBLUM, in her       )
     official capacity as Oregon   )
9    Attorney General,             )
                                   )
10             Defendants.         ) Portland, Oregon
     ______________________________)
11
12
13
14
15                               Oral Argument
16                           (By Videoconference)
17                       TRANSCRIPT OF PROCEEDINGS
18                BEFORE THE HONORABLE MICHAEL W. MOSMAN
19                  UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 2 of 25
                                                                           2

1
2                                 APPEARANCES
3
4    FOR THE PLAINTIFFS:       Mr. Benjamin Barr
                               Attorney at Law
5                              444 N. Michigan Avenue, Suite 1200
                               Chicago, IL 60611
6
7                              Mr. Stephen Klein
                               Barr & Klein PLLC
8                              1629 K Street NW, Suite 300
                               Washington, DC 20006
9
10
11   FOR THE DEFENDANTS:       Mr. Brian Simmonds Marshall
                               Ms. Shaunee Vanessa Morgan
12                             Oregon Department of Justice
                               Trial Division
13                             100 S.W. Market Street
                               Portland, OR 97201
14
15
16
17   COURT REPORTER:           Bonita J. Shumway, CSR, RMR, CRR
                               United States District Courthouse
18                             1000 S.W. Third Ave., Room 301
                               Portland, OR 97204
19                             (503) 326-8188
20
21
22
23
24
25
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 3 of 25
                                                                           3

1                            (P R O C E E D I N G S)
2                       (October 7, 2020; 9:08 a.m.)
3                                  * * * * *
4              THE COURTROOM DEPUTY: The United States District
5    Court for the District of Oregon is now in session, the
6    Honorable Michael Mosman presiding.
7              Your Honor, this is the time and place set for a
8    preliminary injunction hearing in Case No. 3:20-cv-1435-JR,
9    Project Veritas, et al. versus Schmidt, et al.
10             Counsel, can you introduce yourself for the record.
11             MR. BARR: My name is Benjamin Barr on behalf of the
12   Project Veritas plaintiffs.
13             MR. MARSHALL: Your Honor, this is Brian Marshall on
14   behalf of the state defendants. I am with Ms. Morgan.
15             THE COURT: Anyone else?
16             THE COURTROOM DEPUTY: It looks like Mr. Klein is no
17   longer on the video screen.
18             MR. BARR: Yes, Mr. Stephen Klein is also
19   representing Project Veritas plaintiffs, but I think he
20   temporarily disconnected.
21             THE COURT: Do you need us to wait for him to be
22   reconnected to begin the hearing or not?
23             MR. BARR: No, Your Honor. We're fine.
24             THE COURT: All right. Thank you.
25             I have several issues here in front of me. I'm going
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 4 of 25
                                                                           4

1    to present generally the issues in the sort of categories or
2    buckets as I see them, and then take them up on the merits.
3              So I think of the case in terms of its statutory
4    analysis as involving three different categories of statutory
5    text. The first is the general ban on what I'll just call
6    secret recordings, non-noticed, non-identified recordings where
7    the recorder is a party to the conversations or events being
8    recorded. And that's a general ban. It has exceptions, but as
9    a general ban -- We just had someone join. Is that you,
10   Mr. Klein?
11             MR. KLEIN: Yes, Your Honor. I'm sorry. I got
12   kicked off the video, but I'll just join by phone.
13             THE COURT: That's fine. Thank you.
14             I'm looking at this case in four categories. The
15   first three involve the statutory text and three sort of issues
16   of statutory text to look at.
17             The first is the general ban on secret recordings.
18   And as a general ban, independent of its exceptions, it appears
19   to me, generally speaking, to be not content based and subject
20   therefore to intermediate scrutiny.
21             The second is the impact that an exception, not on so
22   much the idea of totally secret recordings, but the exception
23   to the notice requirement otherwise generally employed for what
24   I'll call law enforcement encounters. What does that mean?
25   How is that analyzed?
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 5 of 25
                                                                           5

1                The plaintiff here argues that that exception for an
2    otherwise -- the otherwise intact requirement to tell people
3    you're recording them, an exception that requires open, not
4    secret recording but doesn't require this notice feature is
5    content based. And I'm not sure about that. The Ag-Gag case
6    seems to me to be one way to think about it, but there are
7    other cases suggesting sort of some -- some uncertainty as to
8    how one frames the question. Is it framed as a question where
9    there's a topic -- law enforcement, that's the subject of an
10   exception, and others are not, and does that make it content
11   based or not? Of course, if it is content based, then it's
12   subjected to strict scrutiny. If it's not content based, then
13   it's not.
14               Then the third statutory issue is very similar to the
15   second, and that's the other exception for what I'll call open
16   public settings. Still no secret recordings allowed, open
17   recordings allowed, but no identification -- no notice
18   required. And that's also suggested by plaintiffs to be
19   content based. That's a tougher slip for plaintiffs than the
20   law enforcement exception since the text of the statute doesn't
21   seem to raise a particular topic, but I'll, of course, hear the
22   parties out. If that tentative view is correct, then that
23   would be subjected to intermediate scrutiny.
24               The last of the textual issues is this misdemeanor
25   criminalization of innocent publishing. And, quite candidly,
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 6 of 25
                                                                           6

1    if we get that far on a facial challenge, if a facial challenge
2    by this plaintiff is appropriate to that statute, then that
3    seems to run directly afoul of Bartnicki and be one that would
4    be unconstitutional to be applied in the textual setting it
5    raises.
6              On the publishers and on other issues, the state
7    raises some challenges to this plaintiff which seem to me to be
8    almost entirely beside the point, since this isn't, as best I
9    have read plaintiffs' briefing, an as-applied challenge but a
10   facial challenge. So those pages of text seem to me to be
11   wasted.
12             The last issue is maybe the most important one --
13   it's certainly the predicate issue here -- and that is is
14   equitable relief available here. And this is emergency
15   equitable relief. There are typically two -- one principal but
16   two reasons why equitable relief wouldn't be available in a
17   setting like this. One is we don't grant this emergency
18   unusual form of relief to plaintiffs who have known of the
19   issue and sat on their hands. And that's, of course, exactly
20   what defendant claims here, that perhaps for even a decade this
21   plaintiff has known of the problems raised for news-gathering
22   organizations in general and its own news-gathering
23   organization in particular, and done nothing about it to
24   challenge it, despite probably many obvious opportunities to do
25   work in Oregon that might run afoul of this statute.
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 7 of 25
                                                                           7

1                So if that turns out to be correct, I think that's
2    fatal to the plaintiff proceeding forward here. We don't grant
3    relief to people who challenge statutes they've known about for
4    a decade.
5                More recently, but still far enough back in time that
6    we probably could have had a trial already by now, plaintiff
7    has engaged in activity in Oregon that appears to at least run
8    the issue of running afoul of the statute. A whole separate
9    issue is raised by the fact that they've never been prosecuted
10   for any of that, but more importantly for my purposes, it
11   highlights the idea that plaintiff may not come to this Court
12   in equity with clean hands seeking equitable relief on an
13   emergency basis.
14               That's not to say it can't seek relief, it can't
15   challenge the statute. Of course it can through normal regular
16   means, but it can't -- a plaintiff can't come into federal
17   court with its hair on fire over an emergency that it's known
18   about for a long time.
19               So I'll start with plaintiff first with that first
20   issue. The briefing suggests you've known about this statute
21   for a long time, acted in Oregon in possible derogation of the
22   statute for a long time, and now on, you know, a few days'
23   notice want to come into court and get emergency relief.
24               Why isn't that barred to you, given your knowledge
25   and past conduct?
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 8 of 25
                                                                           8

1              MR. BARR: Yes, Your Honor. It takes tremendous
2    resources for an organization to marshal a First Amendment
3    challenge in federal court. Project Veritas and Project
4    Veritas Action Fund has taken very apprehensively a few
5    investigations in the past, being aware of the criminal
6    violations applied to reporting news in this state. It has
7    generally wanted to litigate here but hasn't had the funds or
8    the availability to do so, and only as really a truly --
9    Portland becoming an epicenter of national news and dramatic
10   interest about violent protests that it decided that it wanted
11   to make that a priority to be able to get in there, and it
12   didn't want to face the criminal liability that's the parable
13   of the Sword of Damocles hanging over news reporters' heads.
14   The value is not that the sword drops but that it hangs and
15   that at any time a prosecutor can sweep in and penalize the
16   publication of truthful information here.
17             Veritas wants to act on a story of national interest;
18   in particular, the protests that have occurred here. It's also
19   been wanting to follow this story related to the public records
20   advocate. It just had a second advocate resign last week. The
21   story is very hot. And in that sort of instance, under the
22   Winter standard in the Ninth Circuit, we analyze the three
23   remaining factors besides the likelihood of success on the
24   merits.
25             THE COURT: Let's not -- let's not get too far afield
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 9 of 25
                                                                           9

1    here. My question isn't whether you're going to win on the
2    merits. My question, first of all, is is it correct that
3    you've known about the statute for a long time and its direct
4    application to your work? The answer to that question seems to
5    be yes, and your explanation for the sort of delay that would
6    otherwise be fatal to your case is you didn't have enough money
7    to file a lawsuit, right?
8                MR. BARR: Yes. The funding is of primary concern,
9    and also simply the rise in prominence about Antifa. It's a
10   story that Project Veritas and Action Fund have been following
11   nationwide. We've submitted DVDs with the verified complaint
12   showing how they worked in other states to track this story
13   that was becoming prime and central in Portland, and decided
14   that this was now becoming a real focal point where they wanted
15   to operate. It wasn't as important before. It became suddenly
16   important to follow up on these stories. They have a First
17   Amendment right to engage in news gathering, and the law
18   forbade it. And so with that sudden change in circumstances,
19   they wanted to move forward.
20               THE COURT: Thank you.
21               For defendants, your response to the equitable
22   argument?
23               MR. MARSHALL: Your Honor, we think that Benisek is
24   quite on point to your -- the Supreme Court case where they
25   have -- where the Supreme Court held that six years was too
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 10 of 25
                                                                       10

1    long to seek a preliminary injunction at all, as opposed to not
2    even on an emergency basis.
3               Exhibit 1 on page 74 is the defendant's (sic)
4    testimony. Their CEO said that they contemplated looking at
5    this, at suing on this statute in 2014. And so here we are six
6    years later, not only knowing that they had knowingly violated
7    the statute, recently posted videos that were apparently
8    created in violation -- or recordings that were created in
9    violation of the statute, and have been doing that on an
10   ongoing basis.
11              So I don't know that we have a lot more to add, other
12   than that Benisek, combined with Mr. O'Keefe's testimony, does
13   seem to foreclose the availability of a preliminary injunction
14   in this case.
15              THE COURT: Thank you very much.
16              Do you wish to make any reply for plaintiff?
17              MR. BARR: I think my simple response would be that
18   the focus here is on the story and activity, the conduct that
19   Veritas wanted to do. Antifa and its public prominence wasn't
20   a thing ten years ago. That's not what Veritas was focusing
21   on. It knew about the law, but it wasn't as important to move
22   forward. As new stories become prominent and they have unknown
23   geographical impact, that changes it. The Antifa stories are
24   really of the past four years going forward, and most of the
25   early focus there was in Virginia and some states in the south.
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 11 of 25
                                                                       11

1    It's only been recently that Antifa has become a hotbed in
2    Portland, and that is what has pushed them to move forward at
3    this juncture, not ten years ago.
4               Thank you, Your Honor.
5               THE COURT: Thank you.
6               I think this is a classic case of the plaintiff being
7    disentitled to seek equitable relief. The plaintiff has known
8    about this statute and been concerned about the impact of the
9    statute on its business for at least a decade. And it's not
10   been an abstract concern. It has done its business under the
11   umbrella of the statute's coverage quite likely here in Oregon
12   in the past. It's not enough to say that now we're super
13   interested, where before we were just aware. I mean, stories
14   come and go. There's the Antifa story today, but the plaintiff
15   had an interest, an expressed interest by its own CEO in
16   challenging the statute at least six years ago. All of that is
17   far, far beyond the time that would allow someone to come in
18   and seek extraordinary injunctive relief on a preliminary basis
19   in a court of equity.
20              As to the public records advocate, that's not
21   remotely the sort of facts or case that would justify
22   injunctive relief. There's really nothing the plaintiff wants
23   to do in derogation of the statute that it couldn't do after a
24   trial and a victory and accomplish largely the same results.
25   It's not a -- it's not a hot story. There may be new events,
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 12 of 25
                                                                       12

1    but the story is old. And so that one doesn't remotely qualify
2    for injunctive relief.
3               But in any event, it's unusual to have a plaintiff
4    come in interested and aware of the statute, having
5    contemplated suing, by the admission of its own CEO, and seek
6    rapid relief this way. So I deny on equitable grounds the
7    motion for preliminary injunction.
8               That's not to say we don't need to resolve these
9    issues. They are very important issues. And it well may be on
10   one or more of these issues that plaintiff ultimately prevails.
11   I think plaintiff has serious arguments. What it doesn't have
12   is an emergency and is not entitled under its own behavior to
13   injunctive relief.
14              I'll ask the parties to meet and submit a case
15   management schedule for getting this case promptly to trial,
16   through discovery and trial, and then you can outline not only
17   your areas of agreement but your areas of disagreement.
18              Upon receipt of that joint case management proposal
19   -- "joint" meaning just that you both contribute to it, not
20   that you agree on everything -- I will hold a status conference
21   and set further deadlines in this case to reach the point of
22   dispositive motions and trial.
23              Thank you all. Good day.
24              THE COURTROOM DEPUTY: This court is adjourned.
25              (Proceedings concluded at 9:32 a.m.)
     Case 3:20-cv-01435-MO   Document 32   Filed 10/27/20   Page 13 of 25
                                                                       13

1
2                                    --o0o--
3
4               I certify, by signing below, that the foregoing is a
5    correct transcript of the record of proceedings in the
6    above-entitled cause. A transcript without an original
7    signature or conformed signature is not certified.
8
9
     /s/Bonita J. Shumway                         October 14, 2020
10   ________________________________             _________________
     BONITA J. SHUMWAY, CSR, RMR, CRR             DATE
11   Official Court Reporter

12
13
14
15
16
17
18
19
20
21
22
23
24
25
    Case 3:20-cv-01435-MO   2020  [3] 321/6Filed
                              Document       3/210/27/20about    [12]
                                                           Page 14 of 25 5/5 5/6

MR. BARR: [6]                13/9                        6/23 7/3 7/18 7/20
3/10 3/17 3/22 7/25         3                            8/10 9/3 9/9 10/21
9/7 10/16                                                11/8 11/8
                            300 [1] 2/8                 above [1] 13/6
MR. KLEIN: [1]              301 [1] 2/18
4/10                                                    above-entitled [1]
                            326-8188 [1] 2/19 13/6
MR.                         3:20-cv-01435-MO abstract [1] 11/10
MARSHALL: [2]                [1] 1/4
3/12 9/22                                               accomplish [1]
                            3:20-cv-1435-JR [1] 11/24
THE COURT: [8]                3/8
3/14 3/20 3/23 4/12                                     act [1] 8/17
8/24 9/19 10/14             4                           acted [1] 7/21
11/4                        444 [1] 2/5                 ACTION [3] 1/3
THE                                                      8/4 9/10
                            5                           activity [2] 7/7
COURTROOM                   503 [1] 2/19
DEPUTY: [3] 3/2                                          10/18
3/15 12/23                  6                           add [1] 10/11
                            60611 [1] 2/5               adjourned [1]
-                                                        12/24
--o0o [1] 13/2              7                           admission [1] 12/5
/                           74 [1] 10/3                 advocate [3] 8/20
                            8                            8/20 11/20
/s/Bonita [1] 13/9
                                                        afield [1] 8/25
1                           8188 [1] 2/19
                                                        afoul [3] 6/3 6/25
100 [1] 2/13                9                            7/8
1000 [1] 2/18               97201 [1] 2/13              after [1] 11/23
1200 [1] 2/5                97204 [1] 2/18              Ag [1] 5/5
14 [1] 13/9                 9:08 [1] 3/2                Ag-Gag [1] 5/5
1629 [1] 2/8                9:32 [1] 12/25              ago [3] 10/20 11/3
                                                         11/16
2                           A                           agree [1] 12/20
20006 [1] 2/8               a.m [2] 3/2 12/25 agreement [1]
2014 [1] 10/5               able [1] 8/11
A                      8/6
                        Document 32 Filed 10/27/20 3/11
    Case 3:20-cv-01435-MO                            Page 15 of 25

agreement... [1]      apprehensively [1] barred [1] 7/24
12/17                  8/4                       Bartnicki [1] 6/3
al [2] 3/9 3/9        appropriate [1] 6/2 based [6] 4/19 5/5
all [5] 3/24 9/2 10/1 are [6] 5/6 5/10             5/11 5/11 5/12 5/19
11/16 12/23            6/15 10/5 10/23           basis [4] 7/13 10/2
allow [1] 11/17        12/9                        10/10 11/18
allowed [2] 5/16      areas [2] 12/17            be [18]
5/17                   12/17                     became [1] 9/15
almost [1] 6/8        argues [1] 5/1             become [2] 10/22
already [1] 7/6       argument [2] 1/15 11/1
also [4] 3/18 5/18 9/22                          becoming [3] 8/9
8/18 9/9              arguments [1]                9/13 9/14
am [1] 3/14            12/11                     been [7] 7/9 8/19
Amendment [2] 8/2 as [16]                          9/10 10/9 11/1 11/8
9/17                  as-applied [1] 6/9 11/10
analysis [1] 4/4      ask [1] 12/14              before [3] 1/18 9/15
analyze [1] 8/22      Attorney [3] 1/7             11/13
analyzed [1] 4/25 1/9 2/4                        begin [1] 3/22
answer [1] 9/4        availability [2] 8/8 behalf [2] 3/11 3/14
Antifa [5] 9/9 10/19 10/13                       behavior [1] 12/12
10/23 11/1 11/14      available [2] 6/14 being [3] 4/7 8/5
any [4] 7/10 8/15      6/16                        11/6
10/16 12/3            Ave [1] 2/18               below [1] 13/4
Anyone [1] 3/15       Avenue [1] 2/5             Benisek [2] 9/23
apparently [1] 10/7 aware [3] 8/5 11/13 10/12
APPEARANCES 12/4                                 Benjamin [2] 2/4
[1] 2/2               B                            3/11
appears [2] 4/18                                 beside [1] 6/8
                      back [1] 7/5               besides [1] 8/23
7/7                   ban [5] 4/5 4/8 4/9 best [1] 6/8
application [1] 9/4 4/17 4/18
applied [3] 6/4 6/9 Barr [3] 2/4 2/7             beyond [1] 11/17
B                     6/1
     Case 3:20-cv-01435-MO6/9 6/10
                       Document     6/24
                                32 Filed 10/27/20 5/10
                                                    Page5/11   5/12 5/19
                                                        16 of 25

Bonita [3] 2/17       7/3 7/15 8/3              contribute [1]
 13/9 13/10          challenges [1] 6/7 12/19
both [1] 12/19       challenging [1]            conversations [1]
Brian [2] 2/11 3/13 11/16                         4/7
briefing [2] 6/9     change [1] 9/18            correct [4] 5/22 7/1
 7/20                changes [1] 10/23 9/2 13/5
buckets [1] 4/2      Chicago [1] 2/5            could [1] 7/6
business [2] 11/9 Circuit [1] 8/22              couldn't [1] 11/23
 11/10               circumstances [1] Counsel [1] 3/10
                      9/18                      County [1] 1/7
C                    claims [1] 6/20            course [4] 5/11 5/21
call [3] 4/5 4/24    classic [1] 11/6             6/19 7/15
 5/15                clean [1] 7/12             court [13] 1/1 1/19
can [4] 3/10 7/15 combined [1] 10/12 2/17 3/5 7/11 7/17
 8/15 12/16          come [6] 7/11 7/16 7/23 8/3 9/24 9/25
can't [4] 7/14 7/14 7/23 11/14 11/17              11/19 12/24 13/11
 7/16 7/16            12/4                      Courthouse [1]
candidly [1] 5/25 complaint [1] 9/11 2/17
capacity [2] 1/7 1/8 concern [2] 9/8            coverage [1] 11/11
case [14]             11/10                     created [2] 10/8
cases [1] 5/7        concerned [1] 11/8 10/8
categories [3] 4/1 concluded [1]                criminal [2] 8/5
 4/4 4/14             12/25                       8/12
cause [1] 13/6       conduct [2] 7/25           criminalization [1]
central [1] 9/13      10/18                       5/25
CEO [3] 10/4 11/15 conference [1]               CRR [2] 2/17 13/10
 12/5                 12/20                     CSR [2] 2/17 13/10
certainly [1] 6/13 conformed [1] 13/7 cv [2] 1/4 3/8
certified [1] 13/7 contemplated [2]
certify [1] 13/4
                                                D
                      10/4 12/5
challenge [8] 6/1 content [6] 4/19 5/5 Damocles [1] 8/13
                                                DATE [1] 13/10
D                     12/22
                       Document 32 Filed 10/27/20enough
     Case 3:20-cv-01435-MO                          Page 17 [3]
                                                            of 25 7/5 9/6

day [1] 12/23        DISTRICT [7] 1/1 11/12
days' [1] 7/22        1/2 1/7 1/19 2/17          entirely [1] 6/8
DC [1] 2/8            3/4 3/5                    entitled [2] 12/12
deadlines [1] 12/21 Division [1] 2/12             13/6
decade [3] 6/20 7/4 do [7] 3/21 6/24 8/8 epicenter [1] 8/9
11/9                  10/16 10/19 11/23 equitable [7] 6/14
decided [2] 8/10      11/23                       6/15 6/16 7/12 9/21
9/13                 does [3] 4/24 5/10 11/7 12/6
defendant [1] 6/20 10/12                         equity [2] 7/12
defendant's [1]      doesn't [4] 5/4 5/20 11/19
10/3                  12/1 12/11                 et [2] 3/9 3/9
defendants [4] 1/10 doing [1] 10/9               even [2] 6/20 10/2
2/11 3/14 9/21       don't [4] 6/17 7/2 event [1] 12/3
delay [1] 9/5         10/11 12/8                 events [2] 4/7 11/25
deny [1] 12/6        done [2] 6/23 11/10 everything [1]
Department [1]       dramatic [1] 8/9             12/20
2/12                 drops [1] 8/14              exactly [1] 6/19
derogation [2] 7/21 DVDs [1] 9/11                exception [7] 4/21
11/23                E                            4/22 5/1 5/3 5/10
despite [1] 6/24                                  5/15 5/20
                     early [1] 10/25             exceptions [2] 4/8
didn't [2] 8/12 9/6 ELLEN [1] 1/8
different [1] 4/4                                 4/18
                     else [1] 3/15               Exhibit [1] 10/3
direct [1] 9/3       emergency [7] 6/14 Exhibit 1 [1] 10/3
directly [1] 6/3      6/17 7/13 7/17 7/23 explanation [1] 9/5
disagreement [1]      10/2 12/12
12/17                                            expressed [1] 11/15
                     employed [1] 4/23 extraordinary [1]
disconnected [1]     encounters [1] 4/24 11/18
3/20                 enforcement [3]
discovery [1] 12/16 4/24 5/9 5/20                F
disentitled [1] 11/7 engage [1] 9/17             face [1] 8/12
dispositive [1]      engaged [1] 7/7             facial [3] 6/1 6/1
F                    frames
                       Document[1]
    Case 3:20-cv-01435-MO       32 5/8
                                   Filed 10/27/20 8/20
                                                    Page10/6   11/15
                                                        18 of 25

facial... [1] 6/10   front [1] 3/25             hair [1] 7/17
fact [1] 7/9         FUND [3] 1/3 8/4 hands [2] 6/19 7/12
factors [1] 8/23      9/10                      hanging [1] 8/13
facts [1] 11/21      funding [1] 9/8            hangs [1] 8/14
far [5] 6/1 7/5 8/25 funds [1] 8/7              has [10] 4/8 6/21
 11/17 11/17         further [1] 12/21            7/7 8/4 8/6 11/1
fatal [2] 7/2 9/6    G                            11/2 11/7 11/10
feature [1] 5/4                                   12/11
                     Gag [1] 5/5
federal [2] 7/16 8/3 gathering [3] 6/21 hasn't [1] 8/7
few [2] 7/22 8/4                                have [14]
                      6/22 9/17                 having [1] 12/4
file [1] 9/7         general [7] 1/9 4/5 he [1] 3/19
fine [2] 3/23 4/13    4/8 4/9 4/17 4/18
fire [1] 7/17                                   heads [1] 8/13
                      6/22                      hear [1] 5/21
first [8] 4/5 4/15   generally [4] 4/1
 4/17 7/19 7/19 8/2 4/19 4/23 8/7               hearing [2] 3/8 3/22
 9/2 9/16                                       held [1] 9/25
                     geographical [1]           her [1] 1/8
focal [1] 9/14        10/23
focus [2] 10/18                                 here [13] 3/25 5/1
                     get [4] 6/1 7/23             6/13 6/14 6/20 7/2
 10/25                8/11 8/25
focusing [1] 10/20 getting [1] 12/15              8/7 8/16 8/18 9/1
follow [2] 8/19 9/16 given [1] 7/24               10/5 10/18 11/11
following [1] 9/10 go [1] 11/14                 highlights [1] 7/11
forbade [1] 9/18                                him [1] 3/21
                     going [3] 3/25 9/1 his [1] 1/6
foreclose [1] 10/13 10/24
foregoing [1] 13/4 Good [1] 12/23               hold [1] 12/20
form [1] 6/18                                   Honor [7] 3/7 3/13
                     got [1] 4/11                 3/23 4/11 8/1 9/23
forward [5] 7/2      grant [2] 6/17 7/2 11/4
 9/19 10/22 10/24    grounds [1] 12/6 HONORABLE [2]
 11/2
four [2] 4/14 10/24 H                             1/18 3/6
framed [1] 5/8       had [6] 4/9 7/6 8/7 hot [2] 8/21 11/25
H                      instance
     Case 3:20-cv-01435-MO         [1] Filed
                         Document 32     8/21       J
                                             10/27/20 Page 19 of 25

hotbed [1] 11/1        intact [1] 5/2               join [2] 4/9 4/12
how [3] 4/25 5/8       interest [4] 8/10            joint [2] 12/18
 9/12                   8/17  11/15   11/15          12/19
                       interested [2] 11/13 JR [1] 3/8
I                       12/4                        JUDGE [1] 1/19
I'll [7] 4/5 4/12 4/24 intermediate [2]             juncture [1] 11/3
 5/15 5/21 7/19         4/20 5/23                   just [6] 4/5 4/9 4/12
 12/14                 introduce [1] 3/10 8/20 11/13 12/19
I'm [4] 3/25 4/11 investigations [1] Justice [1] 2/12
 4/14 5/5               8/5                         justify [1] 11/21
idea [2] 4/22 7/11 involve [1] 4/15
identification [1]     involving [1] 4/4            K
 5/17                  is [43]                      kicked [1] 4/12
identified [1] 4/6 isn't [3] 6/8 7/24               Klein [5] 2/7 2/7
IL [1] 2/5              9/1                          3/16 3/18 4/10
impact [3] 4/21        issue [7] 5/14 6/12 knew [1] 10/21
 10/23 11/8             6/13 6/19 7/8 7/9           know [2] 7/22
important [5] 6/12 7/20                              10/11
 9/15 9/16 10/21       issues [8] 3/25 4/1 knowing [1] 10/6
 12/9                   4/15 5/24 6/6 12/9 knowingly [1] 10/6
importantly [1]         12/9 12/10                  knowledge [1] 7/24
 7/10                  it [34]                      known [7] 6/18
independent [1]        it's [13] 5/11 5/12 6/21 7/3 7/17 7/20
 4/18                   5/13 6/13 7/17 8/18 9/3 11/7
information [1]         9/9 11/1 11/9 11/12 L
 8/16                   11/25 11/25 12/3
injunction [4] 3/8 its [11] 4/3 4/18                largely [1] 11/24
 10/1 10/13 12/7                                    last [3] 5/24 6/12
                        6/22 7/17 9/3 10/19
injunctive [4] 11/18 11/9 11/10 11/15                8/20
 11/22 12/2 12/13                                   later [1] 10/6
                        12/5 12/12
innocent [1] 5/25                                   law [6] 2/4 4/24 5/9
                                                     5/20 9/17 10/21
L                   me  [5] 3/25
    Case 3:20-cv-01435-MO
                     Document      4/19
                              32 Filed 10/27/20 4/10
                                                  Page 20 of 25

lawsuit [1] 9/7     5/6 6/7 6/10              Mr. O'Keefe's [1]
least [3] 7/7 11/9 mean [2] 4/24                10/12
 11/16              11/13                     Mr. Stephen [1]
let's [2] 8/25 8/25 meaning [1] 12/19 3/18
liability [1] 8/12  means [1] 7/16            Ms [1] 2/11
like [2] 3/16 6/17 meet [1] 12/14             Ms. [1] 3/14
likelihood [1] 8/23 merits [3] 4/2 8/24 Ms. Morgan [1]
likely [1] 11/11    9/2                         3/14
litigate [1] 8/7    MICHAEL [3] 1/6 much [2] 4/22
long [5] 7/18 7/21 1/18 3/6                     10/15
 7/22 9/3 10/1      Michigan [1] 2/5 Multnomah [1] 1/7
longer [1] 3/17     might [1] 6/25            my [5] 3/11 7/10
look [1] 4/16       misdemeanor [1]             9/1 9/2 10/17
looking [2] 4/14    5/24                      N
 10/4               MO   [1]  1/4
                    money   [1]  9/6          name [1] 3/11
looks [1] 3/16                                national [2] 8/9
lot [1] 10/11       more  [4]   7/5 7/10
                    10/11 12/10                 8/17
M                   Morgan [2] 2/11 nationwide [1] 9/11
make [3] 5/10 8/11 3/14                       need [2] 3/21 12/8
 10/16              MOSMAN [2] 1/18 never [1] 7/9
management [2]      3/6                       new [2] 10/22 11/25
 12/15 12/18        most [2] 6/12 10/24 news [6] 6/21 6/22
many [1] 6/24       motion [1] 12/7             8/6 8/9 8/13 9/17
Market [1] 2/13     motions [1] 12/22 news-gathering [2]
marshal [1] 8/2     move [3] 9/19 10/21 6/21 6/22
Marshall [2] 2/11 11/2                        Ninth [1] 8/22
 3/13               Mr [3] 2/4 2/7 2/11 no [7] 1/4 3/8 3/16
may [3] 7/11 11/25 Mr. [4] 3/16 3/18            3/23 5/16 5/17 5/17
 12/9               4/10 10/12                non [2] 4/6 4/6
maybe [1] 6/12      Mr. Klein [2] 3/16 non-identified [1]
                                                4/6
N                    operate
                       Document [1]
    Case 3:20-cv-01435-MO            9/1510/27/20past
                                32 Filed              [4]
                                                   Page 21 of7/25
                                                              25  8/5
non-noticed [1] 4/6 opportunities [1]            10/24 11/12
normal [1] 7/15       6/24                       penalize [1] 8/15
not [28]             opposed [1] 10/1 people [2] 5/2 7/3
nothing [2] 6/23     Oral [1] 1/15               perhaps [1] 6/20
11/22                OREGON [9] 1/2 phone [1] 4/12
notice [4] 4/23 5/4 1/8 1/10 2/12 3/5            place [1] 3/7
5/17 7/23             6/25 7/7 7/21 11/11 plaintiff [17]
noticed [1] 4/6      organization [2]            plaintiffs [7] 1/4
now [5] 3/5 7/6       6/23 8/2                   2/4 3/12 3/19 5/18
7/22 9/14 11/12      organizations [1]           5/19 6/18
NW [1] 2/8            6/22                       plaintiffs' [1] 6/9
                     original [1] 13/6           PLLC [1] 2/7
O                    other [5] 5/7 5/15 point [4] 6/8 9/14
O'Keefe's [1] 10/12 6/6 9/12 10/11               9/24 12/21
o0o [1] 13/2         others [1] 5/10             Portland [6] 1/10
obvious [1] 6/24     otherwise [4] 4/23 2/13 2/18 8/9 9/13
occurred [1] 8/18 5/2 5/2 9/6                    11/2
October [3] 1/6 3/2 out [2] 5/22 7/1             possible [1] 7/21
13/9                 outline [1] 12/16           posted [1] 10/7
off [1] 4/12         over [2] 7/17 8/13 predicate [1] 6/13
official [3] 1/7 1/8 own [4] 6/22 11/15 preliminary [5] 3/8
13/11                 12/5 12/12                 10/1 10/13 11/18
old [1] 12/1                                     12/7
one [8] 5/6 5/8 6/3
                     P
                                                 present [1] 4/1
6/12 6/15 6/17 12/1  page  [1]   10/3            presiding [1] 3/6
12/10                pages  [1]   6/10           prevails [1] 12/10
ongoing [1] 10/10    parable    [1]  8/12        primary [1] 9/8
only [4] 8/8 10/6    particular    [3]  5/21     prime [1] 9/13
11/1 12/16            6/23 8/18                  principal [1] 6/15
open [3] 5/3 5/15    parties  [2]   5/22         priority [1] 8/11
5/16                  12/14                      probably [2] 6/24
                     party [1] 4/7
P                    quite
     Case 3:20-cv-01435-MO  [3]325/25
                       Document     Filed9/24
                                          10/27/20remaining
                                                     Page 22 of 25[1] 8/23

probably... [1] 7/6 11/11                         remotely [2] 11/21
problems [1] 6/21 R                                12/1
proceeding [1] 7/2 raise [1] 5/21                 reply [1] 10/16
proceedings [3]                                   REPORTER [2]
                     raised [2] 6/21 7/9 2/17 13/11
1/17 12/25 13/5      raises [2] 6/5 6/7 reporters' [1] 8/13
PROJECT [8] 1/3 rapid [1] 12/6
1/3 3/9 3/12 3/19                                 reporting [1] 8/6
                     reach [1] 12/21              representing [1]
8/3 8/3 9/10         read [1] 6/9
prominence [2] 9/9 real [1] 9/14                   3/19
10/19                                             require [1] 5/4
                     really [3] 8/8 10/24 required [1] 5/18
prominent [1]         11/22
10/22                                             requirement [2]
                     reasons [1] 6/16              4/23 5/2
promptly [1] 12/15 receipt [1] 12/18
proposal [1] 12/18 recently [3] 7/5               requires [1] 5/3
prosecuted [1] 7/9 10/7 11/1                      resign [1] 8/20
prosecutor [1] 8/15 reconnected [1]               resolve [1] 12/8
protests [2] 8/10                                 resources [1] 8/2
                      3/22                        response [2] 9/21
8/18                 record [2] 3/10
public [4] 5/16 8/19 13/5                          10/17
10/19 11/20                                       results [1] 11/24
                     recorded [1] 4/8             right [3] 3/24 9/7
publication [1]      recorder [1] 4/7
8/16                                               9/17
                     recording [2] 5/3 rise [1] 9/9
publishers [1] 6/6 5/4
publishing [1] 5/25 recordings [7] 4/6 RMR [2] 2/17
purposes [1] 7/10 4/6 4/17 4/22 5/16 13/10
pushed [1] 11/2                                   Room [1] 2/18
                      5/17 10/8                   ROSENBLUM [1]
Q                    records    [2] 8/19           1/8
qualify [1] 12/1      11/20                       run [3] 6/3 6/25 7/7
question [5] 5/8 5/8 regular    [1] 7/15          running [1] 7/8
9/1 9/2 9/4          related  [1]   8/19
                     relief [14]
S   Case 3:20-cv-01435-MO   showing     [1] Filed
                              Document 32     9/1210/27/20states  [6]of 251/1 1/19
                                                             Page 23

said [1] 10/4               Shumway [3] 2/17 2/17 3/4 9/12 10/25
same [1] 11/24               13/9 13/10                   status [1] 12/20
sat [1] 6/19                sic [1] 10/3                  statute [16]
say [3] 7/14 11/12          signature [2] 13/7 statute's [1] 11/11
 12/8                        13/7                         statutes [1] 7/3
schedule [1] 12/15          signing [1] 13/4              statutory [5] 4/3
SCHMIDT [2] 1/6             similar [1] 5/14               4/4 4/15 4/16 5/14
 3/9                        Simmonds [1] 2/11 Stephen [2] 2/7
screen [1] 3/17             simple [1] 10/17               3/18
scrutiny [3] 4/20           simply [1] 9/9                still [2] 5/16 7/5
 5/12 5/23                  since [2] 5/20 6/8 stories [4] 9/16
second [3] 4/21             six [3] 9/25 10/5              10/22 10/23 11/13
 5/15 8/20                   11/16                        story [9] 8/17 8/19
secret [5] 4/6 4/17         slip [1] 5/19                  8/21 9/10 9/12
 4/22 5/4 5/16              so [11] 4/3 4/21               10/18 11/14 11/25
see [1] 4/2                  6/10 7/1 7/19 8/8             12/1
seek [5] 7/14 10/1           9/18 10/5 10/11              Street [2] 2/8 2/13
 11/7 11/18 12/5             12/1 12/6                    strict [1] 5/12
seeking [1] 7/12            some [4] 5/7 5/7 6/7 subject [2] 4/19 5/9
seem [4] 5/21 6/7            10/25                        subjected [2] 5/12
 6/10 10/13                 someone [2] 4/9                5/23
seems [3] 5/6 6/3            11/17                        submit [1] 12/14
 9/4                        sorry [1] 4/11                submitted [1] 9/11
separate [1] 7/8            sort [6] 4/1 4/15 5/7 success [1] 8/23
serious [1] 12/11            8/21 9/5 11/21               sudden [1] 9/18
session [1] 3/5             south [1] 10/25               suddenly [1] 9/15
set [2] 3/7 12/21           speaking [1] 4/19 suggested [1] 5/18
setting [2] 6/4 6/17        standard [1] 8/22 suggesting [1] 5/7
settings [1] 5/16           start [1] 7/19                suggests [1] 7/20
several [1] 3/25            state [3] 3/14 6/6 suing [2] 10/5 12/5
Shaunee [1] 2/11             8/6                          Suite [2] 2/5 2/8
S                    their
    Case 3:20-cv-01435-MO   [2] 326/19
                       Document     Filed10/4
                                          10/27/20too  [2]24 8/25
                                                     Page    of 25 9/25

super [1] 11/12      them [4] 4/2 4/2 5/3 topic [2] 5/9 5/21
Supreme [2] 9/24 11/2                             totally [1] 4/22
 9/25                then [7] 4/2 5/11            tougher [1] 5/19
sure [1] 5/5          5/12 5/14 5/22 6/2 track [1] 9/12
sweep [1] 8/15        12/16                       transcript [3] 1/17
sword [2] 8/13 8/14 there [5] 5/6 6/15 13/5 13/6
                      8/11 10/25 11/25            tremendous [1] 8/1
T                    there's [3] 5/9              trial [6] 2/12 7/6
take [1] 4/2          11/14 11/22                  11/24 12/15 12/16
taken [1] 8/4        therefore [1] 4/20 12/22
takes [1] 8/1        these [3] 9/16 12/8 truly [1] 8/8
tell [1] 5/2          12/10                       truthful [1] 8/16
temporarily [1]      they [9] 9/12 9/14 turns [1] 7/1
 3/20                 9/16 9/19 9/24 10/4 two [2] 6/15 6/16
ten [2] 10/20 11/3 10/6 10/22 12/9                typically [1] 6/15
tentative [1] 5/22 they've [2] 7/3 7/9
terms [1] 4/3
                                                  U
                     thing [1] 10/20
testimony [2] 10/4 think [8] 3/19 4/3 ultimately [1]
 10/12                5/6 7/1 9/23 10/17 12/10
text [5] 4/5 4/15     11/6 12/11                  umbrella [1] 11/11
 4/16 5/20 6/10      third [2] 2/18 5/14 uncertainty [1] 5/7
textual [2] 5/24 6/4 this [29]                    unconstitutional [1]
than [2] 5/19 10/12 those [1] 6/10                 6/4
Thank [7] 3/24       three [4] 4/4 4/15 under [3] 8/21
 4/13 9/20 10/15      4/15 8/22                    11/10 12/12
 11/4 11/5 12/23     through [2] 7/15 UNITED [4] 1/1
that [67]             12/16                        1/19 2/17 3/4
that's [13] 4/8 4/13 time [8] 3/7 7/5             unknown [1] 10/22
 5/9 5/15 5/18 5/19 7/18 7/21 7/22 8/15 unusual [2] 6/18
 6/19 7/1 7/14 8/12 9/3 11/17                      12/3
 10/20 11/20 12/8    today [1] 11/14              up [2] 4/2 9/16
                                                  Upon [1] 12/18
U                   wants
    Case 3:20-cv-01435-MO  [2]32 8/17
                     Document     Filed 10/27/20win  [1]25 of9/1
                                                   Page       25

us [1] 3/21         11/22                       Winter [1] 8/22
                    was [5] 9/13 9/14 wish [1] 10/16
V                   9/25 10/20 10/25            without [1] 13/6
value [1] 8/14      Washington [1] 2/8 work [2] 6/25 9/4
Vanessa [1] 2/11 wasn't [3] 9/15                worked [1] 9/12
verified [1] 9/11   10/19 10/21                 would [6] 5/23 6/3
VERITAS [11] 1/3 wasted [1] 6/11                 9/5 10/17 11/17
1/3 3/9 3/12 3/19   way [2] 5/6 12/6             11/21
8/3 8/4 8/17 9/10   we [11] 4/9 6/1 6/17 wouldn't [1] 6/16
10/19 10/20         7/2 7/6 8/22 9/23
versus [1] 3/9
                                                Y
                    10/5 10/11 11/13
very [5] 5/14 8/4   12/8                        years [6] 9/25 10/6
8/21 10/15 12/9     we're [2] 3/23               10/20 10/24 11/3
victory [1] 11/24   11/12                        11/16
video [2] 3/17 4/12 We've [1] 9/11              yes [5] 3/18 4/11
Videoconference     week [1] 8/20                8/1 9/5 9/8
[1] 1/16            well [1] 12/9               you [17]
videos [1] 10/7     were [3] 10/7 10/8 you're [2] 5/3 9/1
view [1] 5/22       11/13                       you've [2] 7/20 9/3
violated [1] 10/6   what [8] 4/5 4/23 your [15]
violation [2] 10/8 4/24 5/15 6/20               yourself [1] 3/10
10/9                10/20 11/2 12/11
violations [1] 8/6 where [6] 4/6 5/8
violent [1] 8/10    9/14 9/24 9/25
Virginia [1] 10/25 11/13
W                   whether [1] 9/1
                    which [1] 6/7
wait [1] 3/21
                    who [2] 6/18 7/3
want [2] 7/23 8/12
                    whole [1] 7/8
wanted [5] 8/7 8/10
                    why [2] 6/16 7/24
9/14 9/19 10/19
                    will [1] 12/20
wanting [1] 8/19
